DUFOUR, J.
The plaintiff, alleging that he was illegally discharged in violation of the Civil Service Law from the position of building inspector to which he had been legally appointed, by the City Engineer under Act 89 of 1900 because of being “a Confederate Veteran with a good record.” He prays -for judgment for salary and for re-instatement in office, and the present appeal is from a judgment sustaining an exception of no cause of action to his petition.
Section 29 of Act 89 of 1900, providing a civil service for the City of New Orleans declares that:' . .
“The following persons shall be entirely exempt from the provisions and operations of this act..* *
“* * * All Confederate Veterans with a good record.”
Section 11 of the same act says:
“That no officer or employee in the Civil Service who shall have been appointed under the rule of said classified service and after examination shall be removed or discharged except Tor cause, upon written charges, -and after an opportunity to be heard in his own defense.”
Appellant’s contention is that “Section 29 of the Act exempts plaintiff from examination but that, after appointment under such exemption, he cannot be discharged *21except under tlie provisions of Section 11 of the Act.”
October 23rd, 1911.
Rehearing refused November 20, 1911.
January 3,1912, decree Supreme Court; writ denied.
To take this view would be to disregard the letter of the law under the pretext of pursuing its spirit; the statute is clear and free from ambiguity. It leaves no room for construction.
It declares that Confederate Veterans with. a good record shall be entirely exempt from the operations and provisions of the law, not that they shall be partly exempt. It also declares that all who have been appointed after examination shall not be discharged except after investigation by the Civil Service Board.
The plaintiff was appointed without examination and was subject to removal by the appointing powers.
Peters vs. Bell, 52 An. 1621.
To read appellant’s contention into the law would be to judicially legislate.
Judgment affirmed.